Citation Nr: 0916928	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-38 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease, acromioclavicular joint, right 
shoulder (right shoulder disability) prior to August 25, 
2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease, acromioclavicular joint, right 
shoulder (right shoulder disability) after August 25, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued the Veteran's 10 percent rating 
for his right shoulder disability.  

A February 2007 Decision Review Officer (DRO) decision 
increased the Veteran's rating for his right shoulder 
disability to 20 percent disabling, effective June 30, 2006, 
the date the Veteran's increased rating claim was received by 
the RO.  Therefore, because the Veteran was not granted the 
full benefit he sought, his claim for an increased rating is 
still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

1.  Prior to August 25, 2006, the Veteran's right shoulder is 
shown to have motion limited to midway between his side and 
shoulder level.

2.  After August 25, 2006, the Veteran's right shoulder is 
manifested by forward flexion and abduction measuring 60 
degrees at its most limited, and no findings of ankylosis or 
impairment of the humerous or clavicle or scapula.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for the service-connected right shoulder disability, 
prior to August 25, 2006, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5200-5203 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right shoulder disability after 
August 25, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5200-
5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letter dated in August 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.
Although the letter discussed above did not specifically list 
the criteria for receiving a higher rating for a right 
shoulder disability pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Veteran and his representative have 
demonstrated actual knowledge of the evidence necessary to 
substantiate an increased rating claim for the right shoulder 
disability by the Veteran's contentions that during his VA 
examination his range of motion was greater because of 
cortisone injections he recently received, and his 
representative's contentions that the Veteran is entitled to 
the higher 30 percent evaluation pursuant to 38 C.F.R. § 4.7 
based on the range of motion findings from a February 2007 VA 
examination.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The 
August 2006 letter informed the Veteran that in determining a 
disability rating the RO considers evidence of the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment.  Furthermore, a November 2006 statement of the 
case (SOC) listed the specific criteria for a higher rating 
under 38 C.F.R. § 4.71a Diagnostic Codes (DCs) 5200-5203 
(2008), which are the criteria under which the Veteran's 
disability is currently rated.  The claim was subsequently 
readjudicated in a February 2007 supplemental statement of 
the case (SSOC), following the provision of notice.  The 
August 2006 letter and November 2006 SOC collectively, in 
addition to the Veteran's actual knowledge, have given the 
Veteran notice pursuant to Vazquez-Flores v. Peake.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the severity of his 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for a right 
shoulder disability in January 1992, assigning a 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5003-5203, effective 
September 1, 1991.  The October 2006 rating decision on 
appeal continued the 10 percent rating under DC 5003-5203, 
and a February 2007 DRO decision increased the Veteran's 
rating for his right shoulder disability to 20 percent 
disabling under DC 5003-5201, effective June 30, 2006.  The 
Veteran contends that he is entitled to a higher 30 percent 
rating for his right shoulder disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is right-handed; thus, his right shoulder is 
considered his major extremity.  See 38 C.F.R. § 4.69.

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  The 
diagnostic codes pertaining to the shoulder are contained in 
38 C.F.R. § 4.71a, DCs 5200-5203.  However, assigning 
multiple ratings for the Veteran's right shoulder disability 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.

Diagnostic Code 5003 provides that, when the limitation of 
motion of the specific joint involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, DC 5003.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Presently, the Veteran's right 
shoulder disability is evaluated as 20 percent disabling 
under DC 5201, limitation of motion of the arm, and therefore 
the Veteran is not entitled to a separate rating under DC 
5003.  

Under DC 5200 a 30 percent evaluation for the major extremity 
is warranted for favorable ankylosis of the scapulohumeral 
articulation, abduction to 60 degrees, can reach mouth and 
head.  Under DC 5202 impairment of the humerous with 
recurrent dislocation of the scapulohumeral joint with 
frequent episodes of guarding of all arm movements warrants a 
30 percent evaluation.  Under DC 5203 impairment of the 
clavicle or scapula, with dislocation, warrants a maximum 20 
percent evaluation.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, DC 5201, the diagnostic code under 
which the Veteran's disability is currently rated, a 20 
percent rating is warranted for limitation of motion of the 
major or minor arm at shoulder level, a 30 percent rating is 
warranted for limitation of motion of the major arm from 
midway between side and shoulder level, and a 40 percent 
rating is warranted for limitation of motion of the major arm 
to 25 degrees from the side.  

VA treatment records dated in June 2006 note that the Veteran 
had right shoulder pain and was there for a re-evaluation of 
his right shoulder.  He had abduction to 45 degrees and 
flexion to 60 degrees; unable to test supraspinatus strength 
because of pain.  Assessments of degenerative joint disease, 
shoulder, and chronic rotator cuff arthropathy were given.  

VA treatment records dated in June 2006 note the Veteran had 
a sub-acromial steroid injection in his right shoulder.  

A VA examination was conducted in August 2006.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
reported pain that was 5/10 with weakness, stiffness, 
swelling, and lack of endurance.  The Veteran reported pain 
of 10/10 twice a year for 2 days that is random and without 
cause.  The Veteran reported losing 70 hours of time from his 
occupation due to his shoulder since January 1, 2006.  The 
Veteran was noted to be right handed.  The Veteran had 
forward flexion of his shoulder of 0 to 170 degrees, 
abduction of 0 to 180 degrees, external and internal rotation 
of 0 to 90 degrees, and adduction of 0 to 50 degrees.  The 
Veteran noted pain at the end of range of motion with flexion 
and extension, with no pain from 0 degrees to the end of his 
range of motion.  There was no change in motion upon repeated 
and resisted testing of the right shoulder and no additional 
limitation noted.  There was no weakness or tenderness noted 
on examination.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
It was noted that ankylosis was not present.  A diagnosis of 
degenerative joint disease (DJD) of the right shoulder was 
given, and it was noted that there was no change in motion 
upon repeated and resisted testing of the right shoulder and 
no additional limitation in degrees.  

A VA examination was conducted in February 2007.  The Veteran 
reported pain at the level of 8/10 and that there was 
stiffness in his right shoulder.  Any activity that requires 
abduction and elevation above the shoulder level causes 
exacerbation of the pain.  The Veteran reports difficulty 
functioning at the post office as a sorter and having used 98 
hours of sick leave in 2006.  There is tenderness in the 
right acromioclavicular joint area and the bicipital tendon 
area.  Forward flexion is limited and is also painful at 60 
to 90 degrees.  Abduction to 80 degrees, with pain from 60 to 
80 degrees.  External rotation is limited to 30 degree with 
pain at this range, and internal rotation is 40 degrees with 
pain at this range.  There is additional limitation of pain 
with repetitive use three times.  There is no change 
otherwise in range.  Ankylosis is not present.  A diagnosis 
of DJD of the right acromioclavicular joint with above-
mentioned functional limitations and also impingement 
syndrome.  

A.  Entitlement to an Evaluation in Excess of 20 percent 
prior to August 25, 2006

Under 38 C.F.R. § 4.71a, DC 5201, a 30 percent rating is 
warranted if the major arm has limitation of motion from 
midway between side and shoulder level.  Normal range of 
motion of the shoulder is forward elevation (flexion) and 
abduction of 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I.   
38 C.F.R. § 4.71, Plate I, indicates that shoulder level is 
90 degrees, and that midway between the side and shoulder 
level is 45 degrees.  

The June 2006 VA treatment record notes that the Veteran's 
right shoulder has abduction to 45 degrees, which is midway 
between side and shoulder level.  Thus, a 30 percent, 
evaluation for a right shoulder disability prior to August 
25, 2006, is warranted under DC 5201.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, DC 5201, a 40 percent rating is 
warranted if the major arm has limitation of motion to 25 
degrees from the side.  There is no medical evidence of 
record indicating that the Veteran's right shoulder has 
limitation of motion to 25 degrees from the side.  Thus, he 
is not entitled to a 40 percent rating under DC 5201 prior 
August 25, 2006.

B.  Entitlement to an Evaluation in Excess of 20 percent 
after August 25, 2006

Under 38 C.F.R. § 4.71a, DC 5201, a 30 percent rating is 
warranted if the major arm has limitation of motion from 
midway between side and shoulder level.  Normal range of 
motion of the shoulder is forward elevation (flexion) and 
abduction of 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I.  

The August 2006 VA examination notes that the Veteran's right 
shoulder has forward flexion of 0 to 170 degrees and 
abduction of 0 to 180 degrees.  The February 2007 VA 
examination notes that the Veteran's right shoulder has 
forward flexion limited by pain to 60 degrees, and abduction 
limited by pain to 60 degrees.  The February 2007 examination 
report notes that there is additional "limitation of pain" 
with repetitive use, however the examiner went on to specify 
that there is no change in the Veteran's range.  Because 
there is no medical evidence of record which shows that the 
Veteran's right shoulder has limitation of motion from midway 
between side and shoulder level or forward flexion or 
abduction limited to approximately 45 degrees, he is not 
entitled to a 30 percent rating under DC 5201 after August 
25, 2006.  38 C.F.R. § 4.71a.  As the next higher 30 percent 
rating is not warranted, an even higher 40 percent rating is 
also not warranted.  

The Veteran has never been diagnosed with, nor does he 
contend, that his right shoulder or arm has favorable 
ankylosis of the scapulohumeral articulation, impairment of 
the humerous, or impairment of the clavicle or scapula.  
Therefore, the Veteran's right shoulder disability is not 
entitled to a compensable rating under DCs 5200, 5202, or 
5203 at any time during the pendency of the claim.  38 C.F.R. 
§ 4.71a.

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected right shoulder 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected right shoulder disability, 
and his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the VA 
medical professionals, which show that the criteria for a 
rating in excess of 30 percent prior to August 25, 2006, and 
in excess of 20 percent after August 25, 2006, for a right 
shoulder disability have not been met.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a, DCs 5003, 5200-5203.  

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 30 percent prior to August 25, 
2006, and in excess of 20 percent after August 25, 2006, and 
further staged ratings are not for application.  See Hart, 21 
Vet. App. at 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a 
right shoulder disability is not warranted.  See Gilbert, 1 
Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence, other than his unsubstantiated reports to VA 
examiners concerning sick leave he has taken, indicating any 
marked interference with employment as a result of his 
shoulder disability.  


ORDER

Entitlement to an evaluation of 30 percent, but no more, for 
degenerative joint disease, acromioclavicular joint, right 
shoulder (right shoulder disability) prior to August 25, 
2006, is granted, subject to the rules of compensation and 
monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease, acromioclavicular joint, right 
shoulder (right shoulder disability) after August 25, 2006, 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


